Case 18-22439-GLT          Doc 63     Filed 09/21/20 Entered 09/21/20 16:53:56                 Desc Main
                                      Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE: Heather Diane Nitch aka Heather Diane                 BK NO. 18-22439 GLT
Greathouse dba Do It the Write Way LLC
                             Debtor(s)                       Chapter 13

The Bank of New York Mellon, as Trustee for CIT
Mortgage Loan Trust 2007-1                                   Hearing Date:
                           Movant

                vs.

Heather Diane Nitch aka Heather Diane Greathouse
dba Do It the Write Way LLC
                            Respondent(s)


   OBJECTION OF THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR CIT
                    MORTGAGE LOAN TRUST 2007-1
                TO CONFIRMATION OF CHAPTER 13 PLAN

        The Bank of New York Mellon, as Trustee for CIT Mortgage Loan Trust 2007-1 (hereinafter
Secured Creditor), objects to confirmation of Debtor's Chapter 13 plan and asserts in support of its
Objection as follows:
        1.      On August 09, 2018, Secured Creditor filed a secured proof of claim in the amount of
$68,199.28.
        2.      Debtor's Plan provides for payment in the amount of $60,728.29 towards the claim of the
Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $7,470.99 , and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        6.      Debtor(s) is/are delinquent in plan payments to the Chapter 13 Trustee in the amount of
$16,502.90.
Case 18-22439-GLT          Doc 63   Filed 09/21/20 Entered 09/21/20 16:53:56               Desc Main
                                    Document     Page 2 of 2

       WHEREFORE, the Secured Creditor, The Bank of New York Mellon, as Trustee for CIT
Mortgage Loan Trust 2007-1, prays that the Court deny confirmation of the Debtor’s Plan.
                                               Respectfully submitted,

Date: September 21, 2020
                                               By: /s/ Brian Nicholas , Esquire
                                                    Brian Nicholas, Esquire
                                                    KML Law Group, P.C.
                                                    The Lits Building
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    215-627-1322
                                                    Attorney for Movant/Applicant
